 
 
Exhibit 10.23



BUSINESS FINANCING AGREEMENT
Borrower:  ASTEA INTERNATIONAL INC., a Delaware corporation
240 Gibraltar Road
Horsham, Pennsylvania 19044
 
NETWORK DATA, INC., a Delaware corporation
103 Foulk Road, Suite 202
Wilmington, Delaware 19803
Lender: WESTERN ALLIANCE BANK, an Arizona corporation
55 Almaden Boulevard, Suite 100
San Jose, California 95113



This BUSINESS FINANCING AGREEMENT, dated as of August __, 2017, is made and
entered into among WESTERN ALLIANCE BANK, an Arizona corporation ("Lender"),
NETWORK DATA, INC., a Delaware corporation ("Network"), and ASTEA INTERNATIONAL
INC., a Delaware corporation ("Astea" and together with Network, individually
and collectively, "Borrower") on the following terms and conditions:

1.
CREDIT EXTENSIONS.

1.1
REVOLVING CREDIT LINE.

(a)
Advances.  Subject to the terms and conditions of this Agreement, from the date
on which this Agreement becomes effective until the Maturity Date, Lender will
make Advances to Borrower not exceeding the Credit Limit or the Borrowing Base,
whichever is less; provided that in no event shall Lender be obligated to make
any Advance that results in an Overadvance or while any Overadvance is
outstanding.  Amounts borrowed under this Section may be repaid and subject to
the terms and conditions hereof reborrowed during the term of this Agreement. 
It shall be a condition to each Advance that (i) an Advance Request acceptable
to Lender has been received by Lender, (ii) all of the representations and
warranties set forth in Section 3 are true and correct on the date of such
Advance as though made at and as of each such date, and (iii) no Default has
occurred and is continuing, or would result from such Advance.

(b)
Advance Requests.  Borrower may request that Lender make an Advance by
delivering to Lender an Advance Request therefor and Lender shall be entitled to
rely on all the information provided by Borrower to Lender on or with the
Advance Request.  In addition, at all times when a Streamline Period is not in
effect, Borrower shall also deliver to Lender together with the Advance Request
a Borrowing Base Certificate, in form and substance reasonably satisfactory to
Lender, setting forth Eligible Receivables and Receivable Amounts thereof.
Lender may honor Advance Requests, instructions or repayments given by any
Authorized Person.  So long as all of the conditions for an Advance set forth
herein have been satisfied, Lender shall fund such Advance into Borrower's
Account within one business day of Lender's receipt of the applicable Advance
Request.

(c)
Due Diligence.  Lender may audit Borrower's Receivables and any and all records
pertaining to the Collateral, at Lender's sole discretion and at Borrowers
expense; provided, however, that such audits will be conducted no more often
than every twelve (12) months unless an Event of Default has occurred and is
continuing; provided further, however, that after the initial audit made
hereunder, Lender shall have the right to make an additional audit six (6)
months after such initial audit at Borrower's expense.  Lender may at any time
and from time to time in its sole discretion contact Account Debtors and other
persons obligated or knowledgeable in respect of Receivables to verify invoices,
confirm the Receivable Amount of such Receivables, to determine whether
Receivables constitute Eligible Receivables, and for any other purpose in
connection with this Agreement. Lender may utilize various methods for such
verification and confirmations including, without limitation, proof of delivery,
access to Account Debtors' online accounts payable systems, matching purchase
orders or contracts to invoices, analyzing Account Debtor payment history and
direct telephonic, electronic or other written communication with Account
Debtors. If any of the Collateral or Borrower's books or records pertaining to
the Collateral are in the possession of a third party, Borrower authorizes that
third party to permit Lender or its agents to have access to perform inspections
or audits thereof and to respond to Lender's requests for information concerning
such Collateral and records.

 

--------------------------------------------------------------------------------

 

(d)
Collections.

(i) Lender shall have the exclusive right to receive all Collections on all
Receivables.  Borrower shall (A) immediately notify, transfer and deliver to
Lender all Collections Borrower receives for deposit into the Collection
Account, (B) deliver to Lender a detailed cash receipts journal for all
Collections originating in the United States on Friday of each week until the
Lockbox is operational, and (C) immediately enter into a collection services
agreement reasonably acceptable to Lender (the "Lockbox Agreement") pursuant to
which all Collections received in the Lockbox shall be deposited into the
Collection Account.  Borrower shall use the Lockbox address as the remit to and
payment address for all of Borrower's Collections from Account Debtors, and
Borrower shall instruct all Account Debtors to make payments either directly to
the Lockbox for deposit by Lender directly to the Collection Account, or
instruct them to deliver such payments to Lender by wire transfer, ACH, or other
means as Lender may direct for deposit to the Lockbox or Collection Account.  It
will be considered an immediate Event of Default if, at any time, any of the
foregoing does not occur or the Lockbox is not operational within 90 days of the
Closing Date.
(ii) During any Streamline Period, Lender shall transfer all Collections
deposited into the Collection Account to Borrower's Account. At all other times,
Lender shall apply the Collections deposited into the Collection Account to the
outstanding Account Balance. In either case, Lender shall immediately transfer
such Collections to Borrower's Account (no later than one business day of the
date received). Upon the occurrence and during the continuance of any Default,
Lender may apply all Collections to the Obligations in such order and manner as
Lender may determine.  Lender has no duty to do any act other than to apply such
amounts as required above.  If an item of Collections is not honored or Lender
does not receive good funds for any reason, any amount previously transferred to
Borrower's Account or applied to the Account Balance shall be reversed as of the
date transferred or applied, as applicable, and, if applied to the Account
Balance, the Finance Charge will accrue as if the Collections had not been so
applied.  Lender shall have, with respect to any goods related to the
Receivables, all the rights and remedies of an unpaid seller under the UCC and
other applicable law, including the rights of replevin, claim and delivery,
reclamation and stoppage in transit.

(e)
Receivables Activity Report.  Within 30 days after the end of each Month End,
Lender shall send to Borrower a report covering the transactions for Borrower's
prior monthly billing period, including the amount of all Advances, Collections,
Adjustments, Finance Charges, and other fees and charges.  The accounting shall
be deemed correct and conclusive unless Borrower makes written objection to
Lender within 30 days after Lender sends the accounting to Borrower.

(f)
Adjustments.  In the event any Adjustment or dispute is asserted by any Account
Debtor and the aggregate amount of Adjustments and disputes exceeds Twenty-Five
Thousand Dollars ($25,000) at any time, Borrower shall promptly advise Lender
and shall resolve such disputes and advise Lender of any Adjustments.  So long
as any Obligations are outstanding, if an Event of Default has occurred and is
continuing, Lender shall have the right, at any time, to take possession of any
rejected, returned, or recovered personal property.  If such possession is not
taken by Lender, Borrower is to resell such personal property for Lender's
account at Borrower's expense with the proceeds made payable to Lender.  While
Borrower retains possession of any returned goods, Borrower shall segregate said
goods and mark them as property of Lender.

(g)
Recourse; Maturity.  Advances and the other Obligations shall be with full
recourse against Borrower.  On the Maturity Date or such earlier date as shall
be herein provided, Borrower will pay all then outstanding Advances and other
Obligations to Lender.

(h)
[Intentionally Omitted].

(i)
[Intentionally Omitted].

(j)
[Intentionally Omitted]

(k)
Overadvances.  Upon any occurrence of an Overadvance, Borrower shall immediately
pay down the Advances such that, after giving effect to such payments, no
Overadvance exists.

1.2
TERM LOAN.

(a)
Subject to and upon the terms and conditions of this Agreement, on the Closing
Date, Lender shall make a term loan to Borrower in the principal amount of Four
Hundred Thousand Dollars ($400,000).

(b)
Accrued and unpaid interest on the Term Loan shall be due and payable monthly on
the first (1st) day of each month until the Term Loan has been repaid in full.
The outstanding amount of the Term Loan shall be payable in eighteen (18) equal
monthly installments of principal, plus all accrued interest, beginning on March
1, 2018, and continuing on the first day of each month thereafter through the
Term Loan Maturity Date, at which time all amounts owing under this Section (b)
and any other amounts owing under this Agreement with respect to the Term Loan
shall be immediately due and payable.  The Term Loan, once repaid, may not be
reborrowed.

 
2

--------------------------------------------------------------------------------

 

(c)
Borrower may prepay all, but not less than all, of the Term Loan provided that
Borrower shall pay the Term Loan Termination Fee to Bank at the time of any such
prepayment.

1.3
Conditions Precedent to Initial Credit Extension.  The obligation of Lender to
make the initial Credit Extension is subject to the condition precedent that
Lender shall have received, in form and substance reasonably satisfactory to
Lender, the following:

(a)
duly executed signatures to this Agreement and the other Loan Documents;

(b)
a certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

(c)
evidence reasonably satisfactory to Lender that the insurance required by
Section 4.4 is in full force and effect;

(d)
payment of the fees specified in Section 2.2 and expenses then due specified in
Section 9 hereof;

(e)
an audit of the Collateral, the results of which shall be satisfactory to
Lender;

(f)
an executed payoff letter from Silicon Valley Bank; and

(g)
termination statements on all liens other than those expressly permitted under
this Agreement.

2.
FEES, INTEREST AND FINANCE CHARGES.

2.1
Finance Charges and Interest.

(a)
Advances. Lender may, but is not required to, deduct the amount of accrued
Finance Charge from Collections received by Lender.  The accrued and unpaid
Finance Charge shall be due and payable within 10 calendar days after each 
Month End during the term hereof.

(b)
Term Loan. The Term Loan shall bear interest, on the outstanding principal
balance thereof, at a rate equal to 1.75 percentage points above the Prime Rate,
plus an additional 5.00 percentage points during any period that an Event of
Default has occurred and is continuing.

2.2
Fees.

(a)
Revolving Termination Fee.  Borrower shall pay the Revolving Termination Fee to
Lender, if and when applicable; provided, however, no Revolving Termination Fee
shall be payable if, at the request of Borrower and with the consent of Lender
(which consent shall not be unreasonably withheld), the Revolving Facility is
transferred to an operating division of Lender other than the Capital Finance
Group.

(b)
Term Loan Termination Fee.  Borrower shall pay the Term Loan Termination Fee to
Lender, if and when applicable.

(c)
Revolving Facility Fee.  Borrower shall pay the Revolving Facility Fee to Lender
on the Closing Date and on each anniversary of the Closing Date.

(d)
Term Loan Facility Fee.  Borrower shall pay the Term Loan Facility Fee to Lender
on the Closing Date.

(e)
Minimum Utilization Fee.  To the extent that the average daily outstanding
principal balance of Advances for any calendar quarter is less than Two Million
Dollars ($2,000,000), the accrued and unpaid Minimum Utilization Fee shall be
due and payable within 10 calendar days after the last day of such calendar
quarter.

3.
REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants:

3.1
No representation, warranty or other statement of Borrower in any certificate or
written statement given to Lender contains any untrue statement of a material
fact or, to the knowledge of Borrower, omits to state a material fact necessary
to make the statement contained in the certificates or statement not misleading.

 
3

--------------------------------------------------------------------------------

 

3.2
Borrower is duly existing and in good standing in its state of formation and
qualified and licensed to do business in, and in good standing in, any state in
which the conduct of its business or its ownership of property requires that it
be qualified.

3.3
The execution, delivery and performance of this Agreement has been duly
authorized, and does not conflict with Borrower's organizational documents, nor
constitute an Event of Default under any material agreement by which Borrower is
bound.  Borrower is not in default under any agreement to which or by which it
is bound.

3.4
Borrower has good title to the Collateral and all inventory is in all material
respects of good and marketable quality, free from material defects.

3.5
Borrower's name, form of organization, chief executive office, and the place
where the records concerning all Receivables and Collateral are kept is set
forth at the beginning of this Agreement, Borrower is located at its address for
notices set forth in this Agreement.

3.6
If Borrower owns, holds or has any interest in, any copyrights (whether
registered, or unregistered), patents or trademarks, and licenses of any of the
foregoing, such interest has been specifically disclosed and identified to
Lender in writing.

3.7
The Eligible Receivables are bona fide existing obligations.  The property and
services giving rise to such Eligible Receivables has been delivered or rendered
to the account debtor or to the account debtor's agent for immediate and
unconditional acceptance by the account debtor.  Borrower has not received
notice of actual or imminent Insolvency Proceeding of any Account Debtor that is
included in any Borrowing Base Certificate as an Eligible Receivable.

4.
MISCELLANEOUS PROVISIONS.  Borrower will:

4.1
At all times maintain its corporate existence and good standing in its
jurisdictions of incorporation and maintain its qualification in each
jurisdiction necessary to Borrower's business or operations, except to the
extent the failure to do so would not have a material adverse effect on
Borrower, and not merge or consolidate with or into any other business
organization, unless (a) any such acquired entity becomes a "borrower" under
this Agreement or "guarantor" of the Obligations, as Lender may elect in its
sole discretion, and (b) Lender has previously consented to the applicable
transaction in writing.

4.2
Give Lender at least 30 days prior written notice of changes to its name, type
of organization, chief executive office or location of records.

4.3
(a) Pay when due all its taxes (including gross payroll, withholding and sales
taxes) except to the extent such taxes do not exceed Twenty-Five Thousand
Dollars ($25,000) in the aggregate, and (b) deliver reasonably satisfactory
evidence of payment to Lender if requested.

4.4
Maintain at all times:

(a)
insurance reasonably satisfactory to Lender as to amount, nature and carrier
covering property damage (including loss of use and occupancy) to any of
Borrower's properties, business interruption insurance, public liability
insurance including coverage for contractual liability, product liability and
workers' compensation, and any other insurance which is usual for Borrower's
business.  Each such policy shall provide for at least thirty (30) days prior
notice to Lender of any cancellation thereof.

(b)
all risk property damage insurance policies (including without limitation
windstorm coverage, and hurricane coverage as applicable) covering the tangible
property comprising the collateral.  Each insurance policy must be for the full
replacement cost of the collateral and include a replacement cost endorsement,
or in an amount acceptable to Lender.  The insurance must be issued by an
insurance company reasonably acceptable to Lender and must include a lender's
loss payable endorsement in favor of Lender in a form acceptable to Lender. 
Lender acknowledges that the insurance companies identified on the deliverables
pursuant to Section 1.3(c) are acceptable.

Upon the request of Lender, Borrower shall deliver to Lender a copy of each
insurance policy, or, if permitted by Lender, a certificate of insurance listing
all insurance in force.

4.5
Immediately transfer and deliver to Lender all Collections Borrower receives.

4.6
Not create, incur, assume, or be liable for any indebtedness, other than
Permitted Indebtedness.

 
4

--------------------------------------------------------------------------------

 

4.7
Not grant or permit any lien or security in the Collateral or any interest
therein other than Permitted Liens.

4.8
Not pay any dividends or make any other distribution or payment on account of or
in redemption, retirement or purchase of any capital stock, or permit any of its
Subsidiaries to do so, except that Borrower may (a) repurchase the stock of
former employees pursuant to stock repurchase agreements as long as a Default or
an Event of Default does not exist prior to such repurchase or would not exist
after giving effect to such repurchase, and (b) pay dividends or distributions
in an aggregate amount not to exceed One Hundred Twenty-Five Thousand Dollars
($125,000) in any fiscal quarter as long as a Default or an Event of Default
does not exist prior to such dividend or distribution or would not exist after
giving effect to such dividend or distribution.

4.9
Not (a) acquire all or substantially all of the property of a third party or
(b) directly or indirectly acquire or own, or make any Investment in or to any
Person (including any acquisition of all or substantially all of such Person's
capital stock), or permit any of its Subsidiaries so to do, other than Permitted
Investments; or maintain or invest any of its cash with a Person other than
Lender or permit any of its Subsidiaries to do so unless such Person has entered
into an account control agreement with Lender in form and substance reasonably
satisfactory to Lender; or suffer or permit any Subsidiary to be a party to, or
be bound by, an agreement that restricts such Subsidiary from paying dividends
or otherwise distributing property to Borrower

4.10
Not directly or indirectly enter into or permit to exist any material
transaction with any Affiliate of Borrower except for transactions that are in
the ordinary course of Borrower's business, upon fair and reasonable terms that
are no less favorable to Borrower than would be obtained in an arm's length
transaction with a non-affiliated Person.

4.11
Not make any payment in respect of any Subordinated Debt, or permit any of its
Subsidiaries to make any such payment, except in compliance with the terms of
the subordination agreement among Lender and the creditors for such Subordinated
Debt, or amend any provision contained in any documentation relating to the
Subordinated Debt without Lender's prior written consent.

4.12
Not become an "investment company" or be controlled by an "investment company,"
within the meaning of the Investment Company Act of 1940, or become principally
engaged in, or undertake as one of its important activities, the business of
extending credit for the purpose of purchasing or carrying margin stock, or use
the proceeds of any Credit Extension for such purpose.  Fail to meet the minimum
funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction, as defined in ERISA, to occur, fail to comply with the Federal Fair
Labor Standards Act or violate any law or regulation, which violation could have
a material adverse effect on Borrower's business, or a material adverse effect
on the Collateral or the priority of Lender's Lien on the Collateral, or permit
any of its Subsidiaries to do any of the foregoing.

4.13
Store any Collateral with a bailee, warehouseman, or other third party to the
extent the aggregate value thereof stored with such bailee, warehouseman or
third party exceeds Fifty Thousand Dollars ($50,000) unless (i) the third party
has been notified of Lender's security interest and (ii) if Lender requests in
its reasonable discretion, Lender has received an acknowledgment from the third
party that it is holding or will hold the Collateral for Lender's benefit on
terms reasonably satisfactory to Lender. In addition, Borrower shall store or
maintain any Collateral at a location (including any premises leased by
Borrower) other than (x) locations disclosed to Lender in writing and (y) to the
extent Lender so requests in its reasonable discretion for any locations at
which Borrower maintains either (i) books and records or (ii) Collateral with an
aggregate value exceeding Fifty Thousand Dollars ($50,000), Lender has received
a landlord waiver from the applicable landlord and/or sublandlord in form and
substance reasonably satisfactory to Lender.

4.14
Immediately notify Lender if Borrower hereafter obtains any interest in any
copyrights, patents, trademarks or licenses that are significant in value or are
material to the conduct of its business.

4.15
Provide Lender the following financial information and statements in form and
content acceptable to Lender addressed in paragraphs (a) through (j) below, and
such additional information as requested by Lender from time to time.  While a
Streamline Period is not in effect, Lender has the right to require Borrower to
deliver financial information and statements to Lender more frequently than
otherwise provided below, and to use such additional information and statements
to measure any applicable financial covenants in this Agreement.

(a)
Within 180 days of the fiscal year end, the annual financial statements of
Borrower, certified and dated by an authorized financial officer.  These
financial statements must be audited (with an opinion reasonably satisfactory to
Lender) by a Certified Public Accountant reasonably acceptable to Lender (Lender
acknowledges that Borrower's existing auditor is acceptable).  The statements
shall be prepared on a consolidated basis.

 
5

--------------------------------------------------------------------------------

 

(b)
No later than 30 days after the end of each month (including the last period in
each fiscal year), monthly financial statements of Borrower including a balance
sheet and income statement, certified and dated by an authorized financial
officer.  The statements shall be prepared on a consolidated and consolidating
basis.

(c)
[Reserved].

(d)
If applicable, copies of the Form 10‑K Annual Report, Form 10‑Q Quarterly Report
and Form 8‑K Current Report for Borrower concurrent with the date of filing with
the Securities and Exchange Commission.

(e)
Annual financial projections and budget approved by Borrower's Board of
Directors, specifying the assumptions used in creating the projections and
budget.  Annual projections and budget shall in any case be provided to Lender
no than 60 days after the beginning of each fiscal year.

(f)
Within 60 days of filing date, copies of all business tax returns, which must be
prepared by a Certified Public Accountant reasonably acceptable to Lender
(Lender acknowledges that Borrower's existing auditor is acceptable).

(g)
Within 30 days of the end of each month, a compliance certificate of Borrower,
signed by an authorized financial officer and setting forth (c) the information
and computations (in sufficient detail) to establish compliance with all
financial covenants at the end of the period covered by the financial statements
then being furnished and (d) whether there existed as of the date of such
financial statements and whether there exists as of the date of the certificate,
any Default or Event of Default under this Agreement and, if any such Default or
Event of Default exists, specifying the nature thereof and the action Borrower
is taking and proposes to take with respect thereto.

(h)
Within 10 days after the last day of each Month End, a Borrowing Base
Certificate setting forth Eligible Receivables and Receivable Amounts thereof as
of the last day of the preceding calendar month.

(i)
Within 10 days after last day of each Month End, a detailed aging of Borrower's
Receivables by invoice or a summary aging by account debtor, together with
payable aging, inventory analysis, deferred revenue report, sales or billings
journal, and cash receipts report.

(j)
Promptly upon Lender's request, such other financial information, books,
records, statements, lists of property and accounts, budgets, forecasts or
reports as to Borrower and as to each guarantor of Borrower's obligations to
Lender as Lender may reasonably request.

4.16
No later than the date that is seventy-five (75) days after the Closing Date,
maintain its primary United States depository and operating accounts with Lender
and, in the case of any deposit accounts not maintained with Lender, grant to
Lender a first priority perfected security interest in and "control" (within the
meaning of Section 9104 of the UCC) of such deposit account pursuant to
documentation acceptable to Lender. In addition, Borrower will utilize and shall
cause each of its Subsidiaries to utilize Lender's International Banking
Division for any international banking services required by Borrower, including,
but not limited to, foreign currency wires, hedges, swaps, foreign exchange
contracts, and letters of credit.

4.17
[Intentionally Omitted].

4.18
[Intentionally Omitted].

4.19
Maintain Borrower's financial condition as follows in accordance with GAAP and
used consistently with prior practices (except to the extent modified by the
definitions herein):

(a)
Liquidity.  Borrower shall maintain, tested as of the last day of each Month End
and at the time of each Advance when a Streamline Period is not in effect,
Liquidity, of at least Seven Hundred Fifty Thousand Dollars ($750,000).

(b)
EBITDA.  Borrower shall maintain, tested as of the last day of each fiscal
quarter, EBITDA for the trailing six (6) month period then ended, of not less
than Five Hundred Fifty Thousand Dollars ($550,000).

4.20
Not make or contract to make, without Lender's prior written consent, capital
expenditures, including leasehold improvements, in any fiscal year in excess of
One Hundred Fifty Thousand Dollars ($150,000) in the aggregate.

 
6

--------------------------------------------------------------------------------

 

5.
SECURITY INTEREST.  To secure the prompt payment and performance to Lender of
all of the Obligations, Borrower hereby grants to Lender a continuing security
interest in the Collateral.  Borrower is not authorized to sell, assign,
transfer or otherwise convey any Collateral without Lender's prior written
consent, except for the sale of finished inventory in Borrower's usual course of
business.  Borrower agrees to sign any instruments and documents reasonably
requested by Lender to evidence, perfect, or protect the interests of Lender in
the Collateral.  Borrower agrees to deliver to Lender the originals of all
instruments, chattel paper and documents evidencing or related to Receivables
and Collateral.  Lender may, from time to time, without notice to Borrower,
notify any Account Debtor of Lender's security interest in such Receivable.

6.
POWER OF ATTORNEY.  Borrower irrevocably appoints Lender and its successors and
as true and lawful attorney in fact, and authorizes Lender (2) to, whether or
not there has been an Event of Default, (a) demand, collect, receive, sue, and
give releases to any Account Debtor for the monies due or which may become due
upon or with respect to the Receivables and to compromise, prosecute, or defend
any action, claim, case or proceeding relating to the Receivables, including the
filing of a claim or the voting of such claims in any bankruptcy case, all in
Lender's name or Borrower's name, as Lender may choose; (b) prepare, file and
sign Borrower's name on any notice, claim, assignment, demand, draft, or notice
of or satisfaction of lien or mechanics' lien or similar document; (c) notify
all Account Debtors with respect to the Receivables to pay Lender directly;
(d) receive and open all mail addressed to Borrower for the purpose of
collecting the Receivables; (e) endorse Borrower's name on any checks or other
forms of payment on the Receivables; (f) execute on behalf of Borrower any and
all instruments, documents, financing statements and the like to perfect
Lender's interests in the Receivables and Collateral; (g) debit any Borrower's
deposit accounts maintained with Lender for any and all Obligations due under
this Agreement; and (h) do all acts and things necessary or expedient, in
furtherance of any such purposes, and (3) to, upon the occurrence and during the
continuance of an Event of Default, sell, assign, transfer, pledge, compromise,
or discharge the whole or any part of the Receivables.  Upon the occurrence and
continuation of an Event of Default, all of the power of attorney rights granted
by Borrower to Lender hereunder shall be applicable with respect to all
Receivables and all Collateral.

7.
DEFAULT AND REMEDIES.

7.1
Events of Default.  The occurrence of any one or more of the following shall
constitute an Event of Default hereunder.

(a)
Failure to Pay.  Borrower fails to make a payment when due under this Agreement.

(b)
Lien Priority.  Lender fails to have an enforceable first lien (except for
Permitted Liens that may have priority as expressly permitted herein and any
prior liens to which Lender has consented in writing) on or security interest in
the Collateral.

(c)
False Information.  If any  material misrepresentation or material misstatement
exists now or hereafter in any warranty or representation set forth herein or in
any certificate delivered to Lender by Borrower pursuant to this Agreement or
any other Loan Documents.

(d)
Attachment.  If any portion of Borrower's assets is attached, seized, subjected
to a writ or distress warrant, or is levied upon, or comes into the possession
of any trustee, receiver or person acting in a similar capacity and such
attachment, seizure, writ or distress warrant or levy has not been removed,
discharged or rescinded within ten (10) days, or if Borrower is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs, or if a judgment or other
claim becomes a lien or encumbrance upon any material portion of Borrower's
assets, or if a notice of lien, levy, or assessment is filed of record with
respect to any of Borrower's assets by the United States Government, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within ten (10) days
after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be required to be made during such cure period).

(e)
Bankruptcy. (i) Borrower (or any guarantor) files a bankruptcy petition, (ii) a
bankruptcy petition is filed against Borrower (or any guarantor) which is not
dismissed or stayed within thirty (30) days (but no Credit Extensions shall be
made until such petition is dismissed, or (iii) Borrower (or any guarantor)
makes a general assignment for the benefit of creditors.

(f)
Receivers.  A receiver or similar official is appointed for a substantial
portion of Borrower's (or any guarantor's) business, or the business is
terminated.

(g)
Judgments.  Any judgments or arbitration awards are entered against Borrower (or
any guarantor), or Borrower (or any guarantor) enters into any settlement
agreements with respect to any litigation or arbitration and the aggregate
amount of all such judgments, awards, and agreements exceeds $150,000.

 
7

--------------------------------------------------------------------------------

 

(h)
Material Adverse Change.  A material adverse change occurs, or is substantially
likely to occur, in Borrower's (or any guarantor's) business condition
(financial or otherwise), operations, or properties, or the prospect of
repayment of the Obligations (including Borrower's ability to repay the
Obligations).

(i)
Cross-default.  Any default occurs under any agreement in connection with any
credit Borrower (or any guarantor) or any of Borrower's Affiliates has obtained
from anyone else or which Borrower (or any guarantor) or any of Borrower's
Affiliates has guaranteed (other than trade amounts payable incurred in the
ordinary course of business and not more than 60 days past due).

(j)
Subordinated Debt. Any Person shall be in breach of any subordination agreement
or intercreditor agreement entered into with respect to the Obligations
(including making any advance of Subordinated Debt to Borrower without Lender's
consent in violation of the terms thereof) or contest in any manner the validity
or enforceability thereof or deny that it has any further liability or
obligation thereunder, or the Obligations shall for any reason be subordinated
or shall not have the priority contemplated by this Agreement or such
subordination agreement or intercreditor agreement.

(k)
[Intentionally Omitted].

(l)
[Intentionally Omitted].

(m)
Other Breach Under Agreement.  (a) If Borrower fails to perform any obligation
or violates any of the covenants contained in Section 4 of this Agreement; or
(b) if Borrower, any guarantor, or any of Borrower's affiliates (each, a "Loan
Party") fails or neglects to perform or observe any other material term,
provision, condition, covenant contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between such Loan Party
and Lender and as to any default under such other term, provision, condition or
covenant that can be cured, has failed to cure such default within ten (10) days
after such Loan Party receives notice thereof or any officer of such Loan Party
becomes aware thereof; provided, however, that if the default cannot by its
nature be cured within the ten day period or cannot after diligent attempts by
such Loan Party be cured within such ten (10) day period, and such default is
likely to be cured within a reasonable time, then such Loan Party shall have an
additional reasonable period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to have cured such default shall not be deemed an Event of Default
but no Credit Extensions will be made.

7.2
Remedies.  Upon the occurrence of an Event of Default, 1. without implying any
obligation to do so, Lender may cease making Credit Extensions or extending any
other financial accommodations to Borrower; 2. all or a portion of the
Obligations shall be, at the option of and upon demand by Lender, or with
respect to an Event of Default described in Section 7.1(e), automatically and
without notice or demand, due and payable in full; and 3. Lender shall have and
may exercise all the rights and remedies under this Agreement and under
applicable law, including the rights and remedies of a secured party under the
UCC, all the power of attorney rights described in Section 6 with respect to all
Collateral, and the right to collect, dispose of, sell, lease, use, and realize
upon all Receivables and all Collateral in any commercially reasonable manner.

8.
ACCRUAL OF INTEREST.  All interest and finance charges hereunder calculated at
an annual rate shall be based on a year of 360 days, which results in a higher
effective rate of interest than if a year of 365 or 366 days were used.  Lender
may charge interest, finance charges and fees based upon the projected amounts
thereof as of the due dates therefor, and adjust subsequent charges to account
for the actual accrued amounts.  If any amount due under Section 2.2, amounts
due under Section 9, and any other Obligations not otherwise bearing interest
hereunder is not paid when due, such amount shall bear interest at a per annum
rate equal to the Finance Charge Percentage or other applicable interest rate
until the earlier of (c) payment in good funds or (d) entry of a trial judgment
thereof, at which time the principal amount of any money judgment remaining
unsatisfied shall accrue interest at the highest rate allowed by applicable law.

9.
FEES, COSTS AND EXPENSES; INDEMNIFICATION.  Borrower will pay to Lender upon
demand all reasonable, documented, out-of-pocket fees, costs and expenses
(including fees of attorneys and professionals and their reasonable, documented,
out-of-pocket costs and expenses) that Lender incurs or may from time to time
impose in connection with any of the following:  (4) preparing, negotiating,
administering, and enforcing this Agreement or any other agreement executed in
connection herewith, including any amendments, waivers or consents in connection
with any of the foregoing, (5) any litigation or dispute (whether instituted by
Lender, Borrower or any other person) in any way relating to the Receivables,
the Collateral, this Agreement or any other agreement executed in connection
herewith or therewith, (6) enforcing any rights against Borrower or any
guarantor, or any Account Debtor, (7) protecting or enforcing its interest in
the Receivables or the Collateral, (8) collecting the Receivables and the
Obligations, or (9) the representation of Lender in connection with any
bankruptcy case or insolvency proceeding involving Borrower, any Receivable, the
Collateral, any Account Debtor, or any guarantor.  Borrower shall indemnify and
hold Lender harmless from and against any and all claims, actions, damages,
costs, expenses, and liabilities of any nature whatsoever arising in connection
with any of the foregoing, except for expenses caused by Lender's gross
negligence or willful misconduct.

 
8

--------------------------------------------------------------------------------

 

10.
INTEGRATION, SEVERABILITY WAIVER, CHOICE OF LAW, FORUM AND VENUE.

10.1
This Agreement and any related security or other agreements required by this
Agreement, collectively:  (10) represent the sum of the understandings and
agreements between Lender and Borrower concerning this credit; (11) replace any
prior oral or written agreements between Lender and Borrower concerning this
credit; and (12) are intended by Lender and Borrower as the final, complete and
exclusive statement of the terms agreed to by them.  In the event of any
conflict between this Agreement and any other agreements required by this
Agreement, this Agreement will prevail.  If any provision of this Agreement is
deemed invalid by reason of law, this Agreement will be construed as not
containing such provision and the remainder of the Agreement shall remain in
full force and effect.  Lender retains all of its rights, even if it makes a
Credit Extension after a default.  If Lender waives a default, it may enforce a
later default.  Any consent or waiver under, or amendment of, this Agreement
must be in writing, and no such consent, waiver, or amendment shall imply any
obligation by Lender to make any subsequent consent, waiver, or amendment.

10.2
THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF MASSACHUSETTS.  THE PARTIES HERETO AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
RELATED DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL
COURTS LOCATED IN BOSTON, MASSACHUSETTS, OR, AT THE SOLE OPTION OF LENDER, IN
ANY OTHER COURT IN WHICH LENDER SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS
AND WHICH HAS JURISDICTION OVER THE SUBJECT MATTER AND PARTIES IN CONTROVERSY. 
EACH PARTY HERETO WAIVES ANY RIGHT TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION AND STIPULATES THAT THE STATE AND FEDERAL COURTS
LOCATED IN BOSTON, MASSACHUSETTS SHALL HAVE IN PERSONAM JURISDICTION AND VENUE
OVER EACH SUCH PARTY FOR THE PURPOSE OF LITIGATING ANY SUCH DISPUTE,
CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT, OR ANY
OTHER RELATED DOCUMENTS.  SERVICE OF PROCESS SUFFICIENT FOR PERSONAL
JURISDICTION IN ANY ACTION AGAINST THE BORROWER MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS ADDRESS SPECIFIED FOR NOTICES
PURSUANT TO SECTION 11.

11.
NOTICES; TELEPHONIC AND TELEFAX AUTHORIZATIONS.  All notices shall be given to
Lender and Borrower at the addresses set forth on the signature page of this
agreement and shall be deemed to have been delivered and received:  (13) if
mailed, upon the earlier of actual receipt or three (3) calendar days after
deposited in the United States mail, first class, postage pre-paid, (14) one (1)
calendar day after deposit with an overnight mail or messenger service; or
(15) on the same date of confirmed transmission if sent by hand delivery. 
Lender may honor telephone instructions for Credit Extensions or repayments
given, or purported to be given, by any one of the Authorized Persons.  Borrower
will indemnify and hold Lender harmless from all liability, loss, and costs in
connection with any act resulting from telephone instructions Lender reasonably
believes are made by any Authorized Person.  This paragraph will survive this
Agreement's termination, and will benefit Lender and its officers, employees,
and agents.

12.
DEFINITIONS AND CONSTRUCTION.

12.1
Definitions.  In this Agreement:

"Account Balance" means at any time the aggregate of the Advances outstanding as
reflected on the records maintained by Lender, together with any past due
Finance Charges thereon.
"Account Debtor" has the meaning in the UCC and includes any person liable on
any Receivable, including without limitation, any guarantor of any Receivable
and any issuer of a letter of credit or banker's acceptance assuring payment
thereof.
"Adjustments" means all discounts, allowances, disputes, offsets, defenses,
rights of recoupment, rights of return, warranty claims, or short payments,
asserted by or on behalf of any Account Debtor with respect to any Receivable.
"Advance" means an advance made by Lender to Borrower under this Agreement.
"Advance Rate" means 80% or such greater percentage as Lender may from time to
time establish in its sole discretion; provided, however, if Dilution of
Borrower's Receivables over any twelve (12) month period is greater than 10%,
then Lender may decrease such percentage in its sole discretion upon prior
notice to Borrower.
 
9

--------------------------------------------------------------------------------

 
"Advance Request" means a writing in form and substance satisfactory to Lender
and signed by an Authorized Person requesting an Advance.
"Agreement" means this Business Financing Agreement.
"Affiliate" means, as to any person or entity, any other person or entity
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such person or entity.
"Authorized Person" means Borrower (if an individual) or any one of the
individuals authorized to sign on behalf of Borrower, and any other individual
designated by any one of such authorized signers.
"Availability Amount" means the lesser of (i) the Credit Limit or (ii) the
Borrowing Base (which, for the sake of clarity, shall not include Receivables
billed and/or collected outside the United States), minus the outstanding
principal balance of Advances.
"Borrower's Account" means Borrower's general operating account maintained with
Lender, into which all Credit Extensions will be deposited unless otherwise
instructed by Borrower in writing.
"Borrowing Base" means at any time (i) the Eligible Receivable Amount multiplied
by the applicable Advance Rate minus (ii) such reserves as Lender may deem
proper and necessary from time to time.
"Borrowing Base Certificate" means a roll-forward borrowing base certificate in
form and substance satisfactory to Lender.
"Closing Date" means the date of this Agreement.
"Collateral" means all of Borrower's rights and interest in any and all personal
property, whether now existing or hereafter acquired or created and wherever
located, and all products and proceeds thereof and accessions thereto, including
but not limited to the following (collectively, the "Collateral"):  (a) all
accounts (including health care insurance receivables), chattel paper (including
tangible and electronic chattel paper), inventory (including all goods held for
sale or lease or to be furnished under a contract for service, and including
returns and repossessions), equipment (including all accessions and additions
thereto), instruments (including promissory notes), investment property
(including securities and securities entitlements), documents (including
negotiable documents), deposit accounts, letter of credit rights, money, any
commercial tort claim of Borrower which is now or hereafter identified by
Borrower or Lender, general intangibles (including payment intangibles and
software), goods (including fixtures) and all of Borrower's books and records
with respect to any of the foregoing, and the computers and equipment containing
said books and records; and (b) any and all cash proceeds and/or noncash
proceeds thereof, including without limitation, insurance proceeds, and all
supporting obligations and the security therefore or for any right to payment.
"Collection Account" means the deposit account maintained with Lender which,
pursuant to the Lockbox Agreement, all Collections received in the Lockbox are
to be deposited, and as to which Borrower has no right to withdraw funds.
"Collections" means all payments from or on behalf of an Account Debtor with
respect to Receivables.
"Compliance Certificate" means a certificate in the form attached as Exhibit A
to this Agreement by an Authorized Person that, among other things, the
representations and warranties set forth in this Agreement are true and correct
as of the date such certificate is delivered.
"Credit Extension" means each Advance, Term Loan, or any other extension of
credit by Lender for the benefit of Borrower hereunder.
"Credit Limit" means Two Million Four Hundred Thousand Dollars ($2,400,000),
which is intended to be the maximum amount of Advances at any time outstanding.
"Default" means any event that with notice, lapse of time or otherwise would
constitute an Event of Default.
"Dilution" means, with respect to Receivables during any time period, an amount
equal to (i) the difference between the face amount of such Receivables minus
the amount actually collected from such Receivables during such time period
(excluding non-cash credits to such Receivables such as write-offs, discounts,
returns and credit memos), divided by (ii) the face amount of such Receivables.
 
10

--------------------------------------------------------------------------------

 
"EBITDA" means (a) net profit before tax plus (b) interest expense, depreciation
expense and amortization expense, plus (c) decreases in capitalized software
expense (or minus increases in capitalized software expense, as applicable),
plus (d) increases in deferred revenue (or minus decreases in deferred revenue,
as applicable).
"Eligible Foreign Receivable" means a Receivable for which the Account Debtor is
located in a country other than the United States or Canada and either (A) the
Receivable is supported by an irrevocable letter of credit issued by a bank
acceptable to Lender, and if requested by Lender, the original of such letter of
credit and/or any usance drafts drawn under such letter of credit and accepted
by the issuing or confirming bank have been delivered to Lender; or (B) the
Receivable is supported by other insurance, bond or assurance acceptable to
Lender; or (C) such Receivable is otherwise approved by Lender in its sole
discretion; provided, however, the aggregate amount of outstanding Advances made
against Eligible Foreign Receivables shall not exceed Five Hundred Thousand
Dollars ($500,000) at any time.
"Eligible Receivable" means a Receivable that satisfies all of the following:

(a)
The Receivable has been created by Borrower in the ordinary course of Borrower's
business.

(b)
There are no conditions (other than performance) which must be satisfied before
Borrower is entitled to receive payment of the Receivable, and the Receivable
does not arise from COD sales, consignments or guaranteed sales including,
without limitation, any progress billings or retention billings.

(c)
The Account Debtor upon the Receivable does not claim any defense to payment of
the Receivable, whether well founded or otherwise.

(d)
The Receivable is not the obligation of an Account Debtor who has asserted or
may be reasonably be expected to assert any counterclaims or offsets against
Borrower (including offsets for any "contra accounts" owed by Borrower to the
Account Debtor for goods purchased by Borrower or for services performed for
Borrower).

(e)
The Receivable represents a genuine obligation of the Account Debtor and to the
extent any credit balances exist in favor of the Account Debtor, such credit
balances shall be deducted in calculating the Receivable Amount.

(f)
Borrower has sent an invoice to the Account Debtor in the amount of the
Receivable.

(g)
Borrower is not prohibited by the laws of the state where the Account Debtor is
located from bringing an action in the courts of that state to enforce the
Account Debtor's obligation to pay the Receivable.  Borrower has taken all
appropriate actions to ensure access to the courts of the state where Account
Debtor is located, including, where necessary; the filing of a Notice of
Business Activities Report or other similar filing with the applicable state
agency or the qualification by Borrower as a foreign corporation authorized to
transact business in such state.

(h)
The Receivable is owned by Borrower free of any title defects or any liens or
interests of others except the security interest in favor of Lender, and Lender
has a perfected, first priority security interest in such Receivable.

(i)
The Account Debtor on the Receivable is not any of the following:  1. an
employee, Affiliate, parent or subsidiary of Borrower, or an entity which has
common officers or directors with Borrower; 2. the U.S. government or any agency
or department of the U.S. government unless Borrower complies with the
procedures in the Federal Assignment of Claims Act of 1940 (41 U.S.C. §15) with
respect to the Receivable, and the underlying contract expressly provides that
neither the U.S. government nor any agency or department thereof shall have the
right of set-off against Borrower; 3. any person or entity located in a foreign
country (other than Canada) unless the Receivable is an Eligible Foreign
Receivable; or 4. an Account Debtor as to which 35% or more of the aggregate
dollar amount of all outstanding Receivables owing from such Account Debtor have
not been paid within 90 days from invoice date.

(j)
The Receivable is not in default (a Receivable will be considered in default if
any of the following occur:  (b) the Receivable is not paid within 90 days from
its invoice date unless otherwise approved by Lender in its sole discretion;
(c) the Account Debtor obligated upon the Receivable suspends business, makes a
general assignment for the benefit of creditors, or fails to pay its debts
generally as they come due; or (d) any petition is filed by or against the
Account Debtor obligated upon the Receivable under any bankruptcy law or any
other law or laws for the relief of debtors).

 
11

--------------------------------------------------------------------------------

 

(k)
The Receivable does not arise from the sale of goods which remain in Borrower's
possession or under Borrower's control including, without limitation, any bill
and hold accounts.

(l)
The Receivable is not evidenced by a promissory note or chattel paper, nor is
the Account Debtor obligated to Borrower under any other obligation which is
evidenced by a promissory note.

(m)
the Receivable is not that portion of Receivables due from an Account Debtor
which is in excess of 35% of Borrower's aggregate dollar amount of all
outstanding Receivables.

(n)
Lender has not determined, in its reasonable discretion, that the collection of
the Receivable is doubtful.

"Eligible Receivable Amount" means at any time the sum of the Receivable Amounts
of the Eligible Receivables.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
"Event of Default" has the meaning set forth in Section 7.1.
"Finance Charge" means an interest amount equal to the Finance Charge Percentage
of the ending daily outstanding principal balance of Advances for the relevant
period.
"Finance Charge Percentage" means a rate per year equal to the Prime Rate plus
1.50 percentage points plus an additional 5.00 percentage points during any
period that an Event of Default has occurred and is continuing.
"GAAP" means generally accepted accounting principles consistently applied and
used consistently with prior practices.
"Inventory" means and includes all of Borrower's now owned or hereafter acquired
goods, merchandise and other personal property, wherever located, to be
furnished under any consignment, arrangement, contract of service or held for
sale or lease, all raw materials, work in process, finished goods and materials
and supplies of any kind, nature or description which are or might be used or
consumed in Borrower's business or used in selling or furnishing such goods,
merchandise and other personal property, and all documents of title or other
documents representing them.
"Investment" means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.
"Lender" means WESTERN ALLIANCE BANK, an Arizona corporation, and its successors
and assigns.
"Liquidity" means an amount equal to the sum of Borrower's unrestricted cash at
Lender plus the Availability Amount.
"Loan Documents" means, collectively, this Agreement, any note or notes executed
by Borrower, and any other agreement entered into in connection with this
Agreement, all as amended or extended from time to time.
"Lockbox" is defined in the Lockbox Agreement.
"Lockbox Agreement" is defined in Section 1.1(d)(i).
"Maturity Date" means August __, 2019 or such earlier date as Lender shall have
declared the Obligations immediately due and payable pursuant to Section 7.2.
"Minimum Utilization Fee" means an amount equal to one half of one percent
(0.5%) per annum of the average unused portion of the Revolving Facility, as
determined by Lender, computed on the basis of a year with the applicable number
of days as set forth in Section 8.  The unused portion of the Revolving
Facility, for purposes of this calculation, shall be calculated on a calendar
year basis and shall equal the difference between (i) the Revolving Facility,
and (ii) the average for the period of the daily closing principal balance of
the Advances outstanding.
"Month End" means the last calendar day of each month.
"Obligations" means all liabilities and obligations of Borrower to Lender of any
kind or nature, present or future, arising under or in connection with this
Agreement or under any other document, instrument or agreement, whether or not
evidenced by any note, guarantee or other instrument, whether arising on account
or by overdraft, whether direct or indirect (including those acquired by
assignment) absolute or contingent, primary or secondary, due or to become due,
now owing or hereafter arising, and however acquired; including, without
limitation, all Credit Extensions, Finance Charges, fees, interest, expenses,
professional fees and attorneys' fees.
 
12

--------------------------------------------------------------------------------

 
"Overadvance" means at any time an amount equal to the amounts (if any) by which
the total amount of the outstanding Advances exceeds the lesser of the Credit
Limit or the Borrowing Base.
"Permitted Indebtedness" means:

(a)
Indebtedness under this Agreement or that is otherwise owed to Lender.

(b)
Indebtedness existing on the date hereof and specifically disclosed on a
schedule to this Agreement.

(c)
Purchase money indebtedness (including capital leases) incurred to acquire
capital assets in ordinary course of business and not exceeding $50,000 in total
principal amount at any time outstanding.

(d)
Other indebtedness in an aggregate amount not to exceed $50,000 at any time
outstanding; provided that such indebtedness is junior in priority (if secured)
to the Obligations and provided that the incurrence of such Indebtedness does
not otherwise cause an Event of Default hereunder.

(e)
Indebtedness incurred in the refinancing of any indebtedness set forth in (a)
through (d) above, provided that the principal amount thereof is not increased
or the terms thereof are not modified to impose more burdensome terms upon
Borrower.

(f)
Unsecured Indebtedness owing to trade creditors in the ordinary course of
business.

(g)
Subordinated Debt.

"Permitted Investment" means:

(a)
Investments existing on the Closing Date and specifically disclosed on a
schedule to this Agreement;

(b)
Investments by Borrower in any Subsidiary that is a coborrower hereunder; and

(c)
(i) marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency or any State thereof maturing within one
(1) year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one (1) year from the date of creation thereof and currently having
rating of at least A-2 or P-2 from either Standard & Poor's Corporation or
Moody's Investors Service, (iii) certificates of deposit maturing no more than
one (1) year from the date of investment therein issued by Lender and
(iv) Lender's money market accounts.

"Permitted Liens" means the following but only with respect to property not
consisting of Receivables financed under this agreement:

(a)
Liens securing any of the indebtedness described in clauses (a) through (d) of
the definition of Permitted Indebtedness.

(b)
Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Lender's security
interests.

(c)
Liens incurred in connection with the extension, renewal or refinancing of the
indebtedness described in clause (e) of the definition of Permitted
Indebtedness, provided that any extension, renewal or replacement lien shall be
limited to the property encumbered by the existing lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase.

(d)
Liens securing Subordinated Debt.

 
13

--------------------------------------------------------------------------------

 
"Person" means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
"Prime Rate" means the Prime Rate published in the Money Rates section of the
Western Edition of The Wall Street Journal, or, if unavailable, such other rate
of interest publicly announced from time to time by Lender as its Prime Rate. 
Lender may price loans to its customers at, above, or below the Prime Rate.  Any
change in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of a change in the Prime Rate.
"Receivable Amount" means as to any Receivable, the Receivable Amount due from
the Account Debtor after deducting all discounts, credits, offsets, payments or
other deductions of any nature whatsoever, whether or not claimed by the Account
Debtor.
"Receivables" means Borrower's rights to payment arising in the ordinary course
of Borrower's business, including accounts, chattel paper, instruments, contract
rights, documents, general intangibles, letters of credit, drafts, and bankers
acceptances.
"Revolving Facility" means the facility under which Borrower may request Lender
to issue Advances, as specified in Section 1.1(a) hereof.
"Revolving Facility Fee" means a payment of an annual fee equal to Twelve
Thousand Dollars ($12,000) due upon the Closing Date and each anniversary
thereof so long as any Advance is outstanding or available hereunder.
"Revolving Termination Fee" means a payment equal to (a) Twenty-Four Thousand
Dollars ($24,000) if the Revolving Facility is terminated on or before the first
(1st) anniversary of the Closing Date, and (b) Twelve Thousand Dollars ($12,000)
if the Revolving Facility is terminated thereafter.
"Streamline Period" is, on and after the Closing Date, provided no Event of
Default has occurred and is continuing, the period (a) commencing on the first
day of the month following the day that Lender determines, in its sole
discretion, that Borrower has maintained, for each consecutive day in the
immediately preceding calendar month, Liquidity in an amount greater than
$1,250,000 (the "Streamline Balance"); and (b) terminating on the earlier to
occur of (i) the occurrence of an Event of Default, and (ii) the first day
thereafter in which Borrower fails to maintain the Streamline Balance, as
determined by Lender in its discretion. Each Streamline Period shall commence on
the first day of the monthly period following the date Lender determines, in its
reasonable discretion, that the Streamline Balance has been achieved in
accordance with the foregoing.
"Subordinated Debt" means indebtedness of Borrower that is expressly
subordinated to the indebtedness of Borrower owed to Lender pursuant to a
subordination agreement reasonably satisfactory in form and substance to Lender.
"Term Loan" means the term loan made under Section 1.2.
"Term Loan Facility Fee" means a payment of a fee equal to Two Thousand Dollars
($2,000) due upon the Closing Date.
"Term Loan Maturity Date" means September 1, 2019.
"Term Loan Termination Fee" means a payment equal to (a) Six Thousand Dollars
($6,000) if the Term Loan is prepaid on or before the first (1st) anniversary of
the Closing Date, and (b) Two Thousand Dollars ($2,000) if the Term Loan is
prepaid after the first (1st) anniversary of the Closing Date and on or before
the second (2nd) anniversary of the Closing Date, and (c) Zero Dollars ($0) if
prepaid thereafter.
"UCC" means the Massachusetts Uniform Commercial Code, as amended or
supplemented from time to time.

12.2
Construction:

(a)
In this Agreement:  (e) references to the plural include the singular and to the
singular include the plural; (f) references to any gender include any other
gender; (g) the terms "include" and "including" are not limiting; (h) the term
"or" has the inclusive meaning represented by the phrase "and/or," (i) unless
otherwise specified, section and subsection references are to this Agreement,
and (j) any reference to any statute, law, or regulation shall include all
amendments thereto and revisions thereof.

 
14

--------------------------------------------------------------------------------

 

(b)
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved using any presumption against either Borrower or Lender,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by each party hereto and their respective counsel. 
In case of any ambiguity or uncertainty, this Agreement shall be construed and
interpreted according to the ordinary meaning of the words used to accomplish
fairly the purposes and intentions of all parties hereto.

(c)
Titles and section headings used in this Agreement are for convenience only and
shall not be used in interpreting this Agreement.

13.
JURY TRIAL WAIVER.  THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY
IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. 
TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED
PARTIES.

14.
INTENTIONALLY OMITTED.

15.
EXECUTION, EFFECTIVENESS, SURVIVAL.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other documents
executed in connection herewith constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.  This Agreement shall become effective upon the
execution and delivery hereof by Borrower and Lender and shall continue in full
force and effect until the Maturity Date and thereafter so long as any
Obligations remain outstanding hereunder.  Lender reserves the right to issue
press releases, advertisements, and other promotional materials describing any
successful outcome of services provided on Borrower's behalf.  Borrower agrees
that Lender shall have the right to identify Borrower by name in those
materials.

16.
OTHER AGREEMENTS.  Any security agreements, liens and/or security interests
securing payment of any obligations of Borrower owing to Lender or its
Affiliates also secure the Obligations, and are valid and subsisting and are not
adversely affected by execution of this Agreement.  An Event of Default under
this Agreement constitutes a default under other outstanding agreements between
Borrower and Lender or its Affiliates.

17.
REVIVAL AND REINSTATEMENT OF OBLIGATIONS.  If the incurrence or payment of the
Obligations by Borrower or any guarantor, or the transfer to Lender of any
property should for any reason subsequently be asserted, or declared, to be void
or voidable under any state or federal law relating to creditors' rights,
including provisions of the United States Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (each, a "Voidable Transfer"), and if Lender is required
to repay or restore, in whole or in part, any such Voidable Transfer, or elects
to do so upon the reasonable advice of its counsel, then, as to any such
Voidable Transfer, or the amount thereof that Lender is required or elects to
repay or restore, and as to all reasonable costs, expenses, and reasonable
attorneys' fees of Lender related thereto, the liability of Borrower and such
guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

18.
PATRIOT ACT NOTIFICATION.  Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed into
law October 26, 2001 ("Patriot Act"), Lender is required to obtain, verify and
record information that identifies Borrower, which information includes the
names and addresses of Borrower and other information that will allow Lender to
identify Borrower in accordance with the Patriot Act.

19.
NOTICE OF FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT:  (i) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES, (ii) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (iii) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE
PARTIES.

 
15

--------------------------------------------------------------------------------

 

20.
Borrower Liability.  Either Borrower may, acting singly, request Credit
Extensions hereunder.  Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder.  Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions.  Each Borrower waives (16) any
suretyship defenses available to it under the UCC or any other applicable law,
and (17) any right to require Lender to:  (a) proceed against any Borrower or
any other person; (b) proceed against or exhaust any security; or (c) pursue any
other remedy.  Lender may exercise or not exercise any right or remedy it has
against any Borrower or any security it holds (including the right to foreclose
by judicial or non-judicial sale) without affecting any Borrower's liability. 
Notwithstanding any other provision of this Agreement or other related document,
each Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
Lender under this Agreement) to seek contribution, indemnification or any other
form of reimbursement from any other Borrower, or any other Person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by Borrower with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise.  Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section shall be null and void.  If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for Lender and such payment shall be promptly
delivered to Lender for application to the Obligations, whether matured or
unmatured.

 
 
[Signature Page Follows]
 
16

--------------------------------------------------------------------------------

 
Exhibit 10.23
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Closing Date.




ASTEA INTERNATIONAL INC., a Delaware corporation
By                                                                
Name:                                                                
Title:                                                                  
WESTERN ALLIANCE BANK, an Arizona corporation
By                                                                
Name:                                                                
Title:                                                                
   
Address for Notices:
ASTEA INTERNATIONAL INC.
240 Gibraltar Road
Horsham, Pennsylvania 19044
Email:  retskovitz@astea.com
Attn:  Rick Etskovitz, CFO
Address for Notices:
WESTERN ALLIANCE BANK
55 Almaden Blvd.
San Jose, California 95113
Fax:  (408) 423-8520
Email:
Attn:
   
NETWORK DATA, INC., a Delaware corporation
 
 
 
 
By                                                                
Name:                                                                
Title:                                                                
     
Address for Notices:
NETWORK DATA, INC.
103 Foulk Road, Suite 202
Wilmington, Delaware 19803
Email:  retskovitz@astea.com
Attn:  Rick Etskovitz, Assistant Treasurer
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
COMPLIANCE CERTIFICATE

TO:
WESTERN ALLIANCE BANK, an Arizona corporation (the "Lender")

FROM:
NETWORK DATA, INC., a Delaware corporation, and ASTEA INTERNATIONAL INC., a
Delaware corporation (individually and collectively, the "Borrower")

Each of the undersigned authorized officers of each Borrower hereby certifies
that in accordance with the terms and conditions of the Business Financing
Agreement among Borrower and Lender (the "Agreement"), (i) Borrower is in
complete compliance for the period ending _______________ with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct as of the date hereof. 
Attached herewith are the required documents supporting the above
certification.  The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
Please indicate compliance status by circling Yes/No under "Complies" column.
Reporting Covenant
Required
Complies
       
Monthly financial statements (consolidated and consolidating)
with Compliance Certificate
Monthly within 30 days
Yes
No
Annual financial statements (CPA Audited)
FYE within 180 days
   
A/R & A/P Agings, sales or billings journal, cash receipts report
Monthly within 10 days
   
Borrowing Base Certificates
Monthly within 10 days
Yes
No
Board approved budget
FYE within 60 days and as amended/updated
Yes
No
       
Financial Covenant
Required
Actual
Complies
         
Liquidity (monthly and at the time of each Advance when a Streamline Period is
not in effect)
$750,000
 
Yes
No
         
EBITDA (trailing 6 month, tested quarterly)
$550,000
 
Yes
No
         
Deposits
       
Deposits held at Bridge Bank: $________________________
       
Deposits held outside of Bridge Bank: $_________________
         

 

           
Comments Regarding Exceptions:  See Attached.
 
BANK USE ONLY
         
Received
by:                                                                                                                
Sincerely,
 
AUTHORIZED SIGNER
     
ASTEA INTERNATIONAL INC.
 
Date:                 
                                                                                                           
         
Verified:                                                                                                                      
 
SIGNATURE
 
AUTHORIZED SIGNER
         
Date:                                                                                                                           
 
TITLE
       
Compliance Status
Yes
No
     
DATE
   



NETWORK DATA, INC.
               
SIGNATURE
               
TITLE
               
DATE
   


 

--------------------------------------------------------------------------------